DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  at step i) of the claim, “polymers vacuum” should be - - polymers by vacuum - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, in step f) the claim recites “the at least two cylinder assemblies under vacuum”.  The recitation lacks both explicit and implicit antecedent basis in the claims.  Prior to this recitation, the claim has not positively required at least two cylinder assemblies to be under vacuum.  The claim defines a planetary roller extruder having “a feed part” and “a compounding part”.  The compounding part, which is distinct from the feed part, has “at least two coupled cylinder assemblies”. In step e), one of the cylinder assemblies is described as being under vacuum.  No other cylinder assembly is recited as being under vacuum in the claim prior to step f).  While step d) recites “the feed part” is under vacuum (i.e. “charged with 
Additionally, step g) recites “downstream of the degassing by vacuum”.  The recitation lacks antecedent basis in the claim.  It is not clear whether this is reasonably understood as being merely downstream of the vacuum in step d) or whether this is necessarily downstream of the vacuum in step e).  Further, step g) recites “or in an intermediate ring between two cylinder assemblies”.  It is not clear whether this is a further limitation regarding the introduction of the liquids being added downstream “of the degassing by vacuum” (i.e. the ring where the liquid is introduced is downstream of the vacuum) or whether this is an alternative location distinct from the vacuum location.  Appropriate correction and clarification is required.
Further, step h) recites “a blend of plasticized polymers and liquids”.  It is not clear whether these are the polymers and liquids recited earlier in the claim (i.e. should be “a blend of the plasticized polymers and liquids) or whether other polymers and liquids are in view.  Appropriate correction and clarification is required.
Further still, step i) recites “a mixture of plasticized polymers and modified liquids”.   It is not clear whether these are the polymers and liquids recited earlier in the claim (i.e. the blend of plasticized polymers and liquid) or whether other polymers and liquids are in view.  Further, it is not clear how the liquid is “modified” in the claim.  Further, the recitation “additional treatment i.e. without intermediate filling or transfer with subsequent remelting” is unclear. It is not clear whether the “i.e.” treatments are the only additional treatments excluded at this point or whether all additional treatments are excluded. Appropriate correction and clarification is required.  
As to claim 16, the claim recites “the degassing in the feed part”.  The recitation lacks antecedent basis in the claims.  It is not clear whether this is to be understood as being synonymous with step d) or whether something else is intended.  Appropriate correction and clarification is required.

As to claim 19, the claim recites “feeding of the modifying liquids”.  The recitation lacks antecedent basis in the claims.  Appropriate correction and clarification is required.
As to claim 23, the claim recites “the blend”.  However, in claim 14 step j) it is “a mixture” that is supplied to the coating unit.  The usage of “blend” and “mixture” is not used consistently and raises a question of scope.  Appropriate correction and clarification is required.  
The other claims are rejected as dependent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art references teach and discloses analogous extrusion methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742